805 F.2d 371
ANGORA ENTERPRISES, INC., and Joseph Kosow, Plaintiffs-Appellants,v.CONDOMINIUM ASSOCIATION OF LAKESIDE VILLAGE, INC., Defendant-Appellee.
No. 85-5525.
United States Court of Appeals,Eleventh Circuit.
Dec. 3, 1986.

Linda Raspolich Pratt, Abrams, Anton, Robbins, Resnick, Schneider & Mager, P.A., Hollywood, Fla., Bruce Rogow, Ft. Lauderdale, Fla., for plaintiffs-appellants.
Mark B. Schorr, Ft. Lauderdale, Fla., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Florida;  James C. Paine, Judge.
Before FAY, CLARK and NIES*, Circuit Judges.ON PETITION FOR REHEARING
(Opinion August 11, 1986, 11 Cir., 1986, 796 F.2d 384)
PER CURIAM:


1
The appellee has filed a Petition for Panel Rehearing in which it urges that a state court order entered subsequent to the district court order has rendered this controversy moot.


2
We do not address this issue and leave it for the district court to resolve if presented to that court.


3
The Petition for Rehearing is DENIED.



*
 Honorable Helen W. Nies, U.S. Circuit Judge for the Federal Circuit, sitting by designation